 Case 1:19-cv-02336-RER Document 26 Filed 08/02/19 Page 1 of 1 PageID #: 105




August 2, 2019


VIA FEDEX AND EMAIL

Leo Glickman
Stoll, Glickman & Bellina, LLP
300 Cadman Plaza West
12th Floor Brooklyn, NY 11201

        Re:      Omolade v. Success Academy, et al.​, 1:19-cv-02336-WFK-RER

Dear Counsel:

       In connection with Defendants’ Motion to Dismiss the above-referenced matter,
enclosed please find (1) Notice of Motion; (2) Memorandum of Law in Support of Defendants’
Motion to Dismiss; (3) Declaration of Aaron M. Safane; (4) Exhibits A-C to the Declaration of
Aaron M. Safane; and (5) Affirmation of Service.

        Pursuant to Judge Kuntz’s Individual Motion Practice Rule G(1), we will e-file a copy
of this cover letter with the Court.


                                                               Regards,


                                                               /s/ Aaron M. Safane
                                                               Aaron M. Safane
                                                               Robert L. Dunn
                                                               Halimah I. Famuyide

                                                               Counsel for Defendants
Enclosures




    95 Pine Street | Floor 6 | New York, New York 10005 | P: 646.597.4641 | F: 646.961.4739 | successacademies.org
